Citation Nr: 0727254	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  00-05 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for a left knee disability has been 
received; and if so, whether the criteria for service 
connection are met.

2.  Entitlement to service connection for gastritis, claimed 
as secondary to service-connected diabetes mellitus.

3.  Entitlement to a compensable disability rating for 
lymphadenopathy of the left inguinal hernia area.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from June 1968 to April 
1970, and had active duty for training (ACDUTRA) from 
March 29, 1986, to April 5, 1986; and unverified periods of 
active duty for training or inactive duty for training 
(INACDUTRA) from April 28, 1989, to February 1, 1996.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a June 1999 decision of the RO 
that declined to reopen a claim for service connection for a 
left knee disability on the basis that new and material 
evidence had not been received.

These matters also come to the Board on appeal from an August 
2005 rating decision that, in part, denied service connection 
for gastritis; and denied a compensable disability rating for 
service-connected lymphadenopathy of the left inguinal hernia 
area.  The veteran timely appealed.

In April 2004, the Board remanded the matters for additional 
development.

In January 2005, the veteran testified during a hearing 
before RO personnel.

In May 2006, the veteran raised the issue of entitlement to 
an increased disability evaluation for his service-connected 
diabetes mellitus.  As that issue has not been adjudicated, 
it is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  In February 1995, the RO denied service connection for a 
left knee disability; the veteran did not submit a timely 
substantive appeal. 

2.  Additional evidence not previously considered by the RO 
at the time of the February 1995 denial, when considered by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for a left knee disability. 

3.  It is at least as likely as not that a current left knee 
disability is related to an injury during active service.

4.  Gastritis was first demonstrated many years after service 
and is not related to a disease or injury during active 
service, and is not due to or aggravated by a service-
connected disability.

5.  Lymphadenopathy of the left inguinal hernia area 
covers an area less than 12 square inches, and is not 
tender and painful, and does not limit function; 
neurological deficits or muscle atrophy is not 
demonstrated.


CONCLUSIONS OF LAW

1.  The RO's February 1995 decision, denying service 
connection for a left knee disability, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2006).

2.  Evidence submitted since the RO's February 1995 denial is 
new and material, and the claim for service connection for a 
left knee disability is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2001).

3.  The criteria for service connection for a left knee 
disability are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2006).

4.  The criteria for service connection for gastritis, 
claimed as secondary to a service-connected disability, are 
not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.310 (2006).

5.  The criteria for a compensable disability rating for 
lymphadenopathy of the left inguinal hernia area are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.7, 4.118, Diagnostic Codes 7801, 7802, 7803, 
7804, 7805, 7819 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through January 2003, April 2004, July 2004, July 2005, and 
February 2007 letters, the RO or VA's Appeals Management 
Center (AMC) notified the veteran of elements of service 
connection, and the evidence needed to establish each 
element; and evidence of increased disability.  These 
documents served to provide notice of the information and 
evidence needed to substantiate the claims.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.

Each of the letters asked him if he had any additional 
evidence to submit, and thereby put him on notice to submit 
information or evidence in his possession. 

Notice to a claimant pursuant to the VCAA should be provided 
prior to the initial adverse decision.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

Some of the documents meeting the VCAA's notice requirements 
were provided to the veteran after the rating actions on 
appeal.  Notwithstanding the February 2007 letter, the timing 
deficiency was remedied by the fact that the veteran's claims 
were re-adjudicated by the agency of original jurisdiction 
after notice was provided.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006).  The veteran submitted no additional evidence 
following issuance of the February 2007 letter; hence, no re-
adjudication followed, and no supplemental statement of the 
case (SSOC) was issued.

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The February 2007 letter provided the veteran with notice as 
to how VA assigns a disability rating and an effective date 
for any award of increased benefits on appeal for service-
connected disabilities.  

VCAA notice in a new and material evidence claim (1) must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and (2) must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying benefit sought by the 
claimant.

In view of the Board's favorable decision in this appeal for 
reopening the claim for service connection for a left knee 
disability, further assistance is unnecessary to aid the 
veteran in substantiating the claim.

The Board finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO has obtained copies of the veteran's 
service medical records and outpatient treatment records, and 
has arranged for the veteran to undergo VA examinations in 
connection with the claims on appeal, reports of which are of 
record.  The veteran has not identified, and the record does 
not otherwise indicate, any existing pertinent evidence that 
has not been obtained.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claims.  
38 U.S.C.A. § 5103A(a)(2).

II.  Petition to Reopen

The veteran's original claim for service connection for a 
left knee disability was denied by the RO in February 1995.

Evidence of record at the time of the February 1995 decision 
included service medical records; the report of a June 1992 
VA examination and MRI findings; service department records 
of medical treatment during active duty for training in April 
1986, October 1990, November 1990, July 1992, and November 
1992; service department correspondence, dated in July 1991, 
reflecting a left knee injury while in training in 1986 and 
left knee surgery in November 1990; and orders for active 
duty for training for eight days beginning March 29, 1986.

The June 1992 examination report reflects diagnoses of left 
knee injury and status-post arthroscopy and meniscectomy.

The October 1990 treatment records reflect that the veteran's 
initial injury occurred in 1986, and that he re-injured his 
left knee in 1989 while jumping off a truck.  There is an 
assessment of possible medial meniscus tear of the left knee 
in October 1990; military deployment was not recommended, 
secondary to knee pain.

Based on the evidence of record, the RO concluded that the 
evidence did not reveal any medical treatment for a left knee 
disability during his period of active duty training in 1986; 
that there was no chronicity or continuity of treatment for a 
left knee condition from 1986 to 1990; and a notation that 
the veteran sustained a left knee injury in 1989 during a 
period of time when he was not in active duty for training or 
inactive duty training.  The veteran was notified of this 
decision in March 1995, and he did not file an appeal.

As there was no timely appeal, the RO's February 1995 denial 
of service connection for a left knee disability is final.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

The present claim was initiated by the veteran in August 
1998.  VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of the veteran.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

Regarding petitions to reopen filed prior to August 29, 2001, 
38 C.F.R. § 3.156(a) provides that "new and material 
evidence" is evidence not previously submitted that bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
[Parenthetically, regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156 that applies only to claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.156(a) (2006)).]

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence added to the record since February 1995 consists of 
outpatient treatment records for left knee pain of three 
weeks' duration in April 1986, with assessment of soft tissue 
injury probable medial collateral ligament; X-rays taken in 
May 1989, due to complaints of trauma to the left knee one 
week earlier; outpatient treatment records in May 1989, 
noting history of left knee injury one week ago when he 
jumped from a truck, and a history of old injury from 1986; 
outpatient treatment records for complaints of left knee pain 
in October 1989; service department correspondence, dated in 
September 1991, reflecting that the veteran's injury to his 
left knee in April 1986 was considered in line of duty, and 
that the veteran reinjured his knee during pre-deployment 
training for Operation Desert Shield; service department 
correspondence, dated in May and June 1993, reflecting that 
the veteran had a line-of-duty aggravation of old injury to 
his left knee, which occurred on October 15, 1990, while 
running during physical training; a report of an October 1993 
bone scan; statements of the veteran that he had a line-of-
duty injury in April 1986, and that he had suffered 
continuously since then and had two operations; the report of 
an April 1999 MRI scan of the left knee; the report of a May 
1999 VA examination; a January 2005 hearing transcript; 
service department correspondence, dated in September 2005, 
reflecting that the veteran had left knee pain and injury 
during the period of military training exercises conducted 
April 28, April 29, and April 30, 1989; service department 
correspondence, dated in January 2006, reflecting that the 
veteran was on active duty for training in April 1989, when 
he jumped from a truck and injured his left knee; a June 2006 
statement from M.M.R., certifying that the veteran jumped 
from a truck and hurt his left knee in April 1989 during 
military training exercises; and various outpatient treatment 
records for a left knee condition. 

Other than for some duplicate copies of service 
correspondence letters and treatment records, the evidence is 
new in that it was not previously of record and is not 
cumulative.

The newly submitted evidence is also relevant.  Here, the 
newly submitted evidence and the veteran's testimony reflects 
a continuity of left knee pain since the injury during active 
duty for training in 1986.  Regardless of whether the 
veteran's status was active duty for training or inactive 
duty for training at the time of his re-injury in April 1989, 
the service department correspondence corroborates the 
veteran's testimony that he fell off a truck during military 
training exercises and re-injured his left knee, resulting in 
surgery in October 1990.  This evidence is neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial.  Likewise, the newly submitted 
evidence shows ongoing treatment for a left knee disability 
and includes an assessment of degenerative changes.  While 
the veteran's testimony is not competent to establish a link 
between his current left knee disability and service, he is 
competent to offer statements of first-hand knowledge of his 
in-service and post-service knee pain.  Given the presumed 
credibility, the evidence showing a re-injury of the left 
knee during military training exercises and a continuity of 
symptoms post-service is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a left knee disability.

Hence, the veteran's application to reopen the claim for 
service connection for a left knee disability must be 
granted. 38 U.S.C.A. § 5108.

III.  Service Connection

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

With respect to the veteran's Army Reserves service, the 
applicable laws and regulations permit service connection 
only for a disability resulting from a disease or injury 
incurred in or aggravated coincident with active duty for 
training, or for disability resulting from injury during 
inactive duty training.  See 38 U.S.C.A. § 101(22), (23), 
(24) (West 2002); 38 C.F.R. § 3.6 (2006).

A.  Left Knee Disability

As noted above, records reflect that the veteran first 
injured his left knee during active duty for training in 
April 1986.  He subsequently re-injured his left knee in 
April 1989 when he fell off a truck while performing military 
training exercises.  He underwent surgery in 1990 and again 
in 1992.

The report of a June 1992 VA examination reflects diagnoses 
of left knee injury, and status-post arthroscopy and 
meniscectomy.

An MRI scan of the veteran's left knee in April 1999 revealed 
torn and degenerated posterior horn of the medial meniscus 
with associated osteoarthritic changes of the medial 
femorotibial joint compartment.

More recent records reflect physical therapy for chronic left 
knee pain and degenerative changes.

Indeed, the first element of service connection, namely a 
current disability, is well established.  It is not in 
dispute that the veteran has a current left knee disability.

The veteran also testified that he continued to experience 
pain in his left knee, even after having two knee surgeries.  
The veteran's testimony is competent evidence, via first-hand 
knowledge, that he experiences left knee pain, although not 
of disability.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998).

The point of dispute is whether there is a nexus between the 
current disability and service.  While the June 1992 examiner 
did not specifically attribute the veteran's current left 
knee disability to service, one could infer a nexus in this 
case because the diagnosis of a left knee injury was made 
following the veteran's report of a history of a knee injury 
in service.  Under these circumstances, the Board finds that 
the evidence is in relative equipoise on the question of 
nexus.
 
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  See 
38 C.F.R. § 3.102. 

Accordingly, the Board finds that service connection is 
warranted for a left knee disability.  In reaching this 
decision, the Board has extended the benefit of the doubt to 
the veteran.  38 U.S.C.A. § 5107.

B.  Gastritis

The veteran's main contention is that service connection is 
warranted on the basis that his gastritis is caused or 
aggravated by his service-connected diabetes mellitus.  
Service connection is available on a secondary basis for 
disability that is proximately due to a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  The regulation has 
been interpreted as permitting secondary service connection 
where a service connected disability aggravates a non-
service-connected disability.  Allen v. Brown, 7 Vet. App.  
439 (1995). 

A secondary service connection claim requires competent 
medical evidence linking the claimed disability to a service-
connected disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998); Velez v. West, 10 Vet. App. 432 (1997); see Jones 
(Wayne) v. Brown, 7 Vet. App. 134, 136-37 (1994) (lay 
testimony that one condition was caused by a service-
connected condition was insufficient to well ground a claim).

In this case, service medical records contain neither 
manifestations nor complaints, nor findings of either 
gastritis or digestive problems.

The report of an August 2004 VA examination reflects a 
diagnosis of gastroesophageal reflux disease by history.

An upper endoscopy report revealed findings of mild antral 
and body gastritis in May 2005.

During a July 2005 VA examination, the veteran reported 
persistent epigastric discomfort, heartburn, acid reflux, 
nausea, and belching.  On examination, his abdomen was soft, 
depressible, and with no palpable masses or visceromegaly.  
The examiner reviewed medical literature, and noted that 
gastritis is not pathophysiologically related to diabetes 
mellitus.  The examiner opined that the veteran's gastritis 
is not caused by or the result of service-connected diabetes 
mellitus.

A VA examiner in September 2006 did not include gastritis as 
a condition related to the veteran's diabetes mellitus.

Here, the competent evidence weighs against a finding that 
the veteran's gastritis is proximately due to or the result 
of diabetes mellitus; or that the veteran's gastritis was 
aggravated by diabetes mellitus.

Nor is there competent medical evidence showing 
manifestations of peptic ulcers (gastric or duodenal) to a 
degree of 10 percent within one year from the date of 
termination of active service.  Paulson v. Brown, 7 Vet. App. 
466 (1995); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
While the veteran may have had a long history of 
gastroesophageal reflux disease, the record does not document 
any peptic ulcer within one year of service.

Hence, the weight of the evidence is against the claim, and 
against the grant of service connection.

Inasmuch as the preponderance of the evidence is against the 
claim for service connection, reasonable doubt does not arise 
and the claim is denied.  38 U.S.C.A. § 5107(b).

IV.  Increased Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability there from, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2006).

The veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. 4.1.  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Lymphadenopathy of the left inguinal hernia area is rated 
under 38 C.F.R. § 4.118, Diagnostic Code 7819, as benign skin 
neoplasms.

Diagnostic Code 7819 provides that benign neoplasms are to be 
rated as scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 
7805); or as impairment of function of the affected part.

A 10 percent rating may be assigned for a scar that is 
unstable, that is painful on examination, or that limits the 
function of the affected part.  38 C.F.R. § 4.118, Diagnostic 
Codes 7803-7805 (2006).  Although, no more than one of these 
ratings may be assigned without violating the rule against 
the pyramiding of disabilities.  38 C.F.R. § 4.14.  

A superficial scar is one that is not associated with 
underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic 
Code 7802, Note (2).  A scar at a location other than the 
head, face, or neck that is superficial and that does not 
cause limitation of motion would have to have an area 
exceeding 144 square inches (929 square centimeters) to 
warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic 
Code 7802.  

A deep scar is one that is associated with underlying soft 
tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7801, Note 
(2).  A scar at a location other than the head, face, or neck 
that is deep or that causes limitation of motion would have 
to have an area exceeding 6 square inches (39 square 
centimeters) to warrant a 10 percent rating, 12 square inches 
(77 square centimeters) to warrant a 20 percent rating, 
72 square inches (465 square centimeters) to warrant a 
30 percent rating, or 144 square inches (929 square 
centimeters) to warrant a 40 percent rating.  38 C.F.R. 
§ 4.118, Diagnostic Code 7801 (2006).

The reports of VA examination in August 2004 and in July 2005 
reveal no evidence of inguinal or ventral hernia.
  
The report of the November 2004 examination reveals no 
functional impairment due to benign neoplasms, as well as no 
scarring or disfigurement.  Examination revealed only 
eczematous patches covering about 2 percent of the veteran's 
entire skin and located on first, second, third, and fourth 
toenails of his left foot.

Here, lymphadenopathy of the left inguinal hernia area is not 
shown to limit the arc of motion of any joint, or to 
otherwise cause any functional impairment.  The evidence does 
not reflect any measurable scar or underlying soft tissue 
damage.  No examiner has noted tenderness or pain in the left 
inguinal area.

There are no neurological deficits associated with 
lymphadenopathy of the left inguinal hernia area to warrant a 
separate disability rating.

There is no showing that the veteran's service-connected 
lymphadenopathy of the left inguinal hernia area has resulted 
in so exceptional or unusual a disability picture as to 
warrant the assignment of a compensable evaluation on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  

The record does not show marked interference with any current 
employment (i.e., beyond that contemplated in the assigned 
evaluation), and the veteran's service-connected disability 
has not required any periods of recent hospitalization.  In 
fact, the November 2004 examiner indicated that the veteran's 
skin condition did not affect his ability to perform normal 
daily activities or his employability.  Accordingly, the 
Board cannot conclude that his service-connected 
lymphadenopathy of the left inguinal hernia area resulted in 
marked interference with employment, or that consideration of 
an extraschedular evaluation is otherwise warranted.

In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extraschedular rating have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

The weight of the evidence is thus against the grant of a 
compensable disability rating for lymphadenopathy of the left 
inguinal hernia area.


ORDER

New and material evidence having been submitted, the claim 
for service connection for a left knee disability is 
reopened; service connection for a left knee disability is 
granted.

Service connection for gastritis, to include as secondary to 
service-connected diabetes mellitus, is denied.

A compensable disability rating for lymphadenopathy of the 
left inguinal hernia area is denied.


____________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


